UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4715



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH DALE ANTLEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-02-14)


Submitted:   February 27, 2004             Decided:   March 4, 2004


Before WIDENER, WILKINSON, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Kelli C. McTaggart, Assistant
Federal Public Defender, Greenbelt, Maryland, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, Sean Kittrell,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Joseph Dale Antley pled guilty to using and carrying a

firearm in relation to a drug trafficking crime (Count 1),* to

possessing with intent to distribute cocaine (Counts 2, 3), and

possessing with intent to distribute marijuana (Count 4).             Antley

was sentenced to 132 months imprisonment, twelve months for Counts

2, 3, and 4 and 120 months consecutively for Count 1.        On appeal he

alleges that the district court erred in accepting his guilty plea

to Count 1 because there was an inadequate factual basis to support

the plea.    For the reasons that follow, we affirm.

            Because Antley did not attempt to withdraw his guilty

plea in the district court, we review the issue for plain error.

United States v. Martinez, 277 F.3d 517, 527 (4th Cir.), cert.

denied, 537 U.S. 899 (2002).         A district court possesses wide

discretion    in   determining   whether   a   sufficient   factual    basis

exists, and its acceptance of a guilty plea will be reversed only

for an abuse of that discretion.       United States v. Mitchell, 104

F.3d 649, 652 (4th Cir. 1997).

            Antley alleges that there was insufficient evidence to

show that he possessed and discharged his firearm in furtherance of

his drug trafficking crimes.      We find that there was a sufficient

factual basis given at the plea hearing to support the fact that


     *
      The indictment noted that because the firearm was discharged,
Antley faced an enhanced ten-year sentence under 18 U.S.C.
§ 924(c)(1)(A)(iii) (2000).

                                  - 2 -
Antley’s   weapon   was   possessed   in   furtherance   of   his   drug

trafficking business.     United States v. Lomax, 293 F.3d 701, 705

(4th Cir.), cert. denied, 537 U.S. 1031 (2002) (citing factors).

Thus, we find that the district court did not plainly err by

accepting Antley’s guilty plea to Count 1.      Martinez, 277 F.3d at

527.   Accordingly, we affirm.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 3 -